íiOTHKOCK, J.
I. The new and additional bond was deposited with the clerk after the thirty days in the 1. admimstea-ftv’to sue bond. order, and he did not approve it for that There was another most cogent reason why it should not have been approved. This reason is that the surety therein was one of the attorneys of record of the plaintiff. Section 2931, of the Code, provides that “no attorney or other officer of the court shall be received as security in any proceeding in the court.” The district court did not err in refusing to accept and treat said bond as a valid instrument, and we think that, under all the circumstances, the cause was properly dismissed at the plaintiff ’s cost. But it is not necessary to definitely determine that question.. Further proceedings were had in the court below, whereby the plaintiff was removed as administrator, and his letters of administration revoked. It does not appear that any appeal has been taken from this order, and the plaintiff is in no position to further appear for the estate. It is true *216that he claims he has since been reappointed administrator of the estate, but, even if his new relation would entitle him to represent the estate, he has not appealed from the order of removal, and that must be regarded as .having been made for sufficient cause. While it is true, as claimed by counsel for the appellant, courts ought, in ordinary cases, to continue causes where bonds are necessary to be executed, and administrators appointed, and the like, yet it is well to remember that attorneys cannot be allowed to promote litigation by becoming surety when it is required to prosecute an action.
II. When the action was dismissed, a personal judgment was rendered against the appellant for the 2 _. aotion. costs. costs which had accrued. This ruling of the court is the subject of complaint. Ordinarily an administrator is not personally liable for costs incurred'in the settlement of the estate. We discover no just ground in the record in this case for taxing such of the costs as accrued before the order removing the appellant against him personally. The judgment for costs should have provided that such costs as accrued before the removal should be paid by the estate.
The judgment will be so modified. Modified awd AFFIRMED,